Title: To Alexander Hamilton from Jeremiah Olney, 1 October 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom HouseProvidence 1. Oct 1790
Sir,
Your letters of the 7. & 24. of Sept relative to the Brig Happy-Return and the Sloop Nancy have been received: I am extremely sorry that my misconstruction of the Law should be the cause of so much trouble and expence to those concerned in freighting the Sloop Nancy, and shall therefore attend immediately to your recommendations respecting the seizure of the Cargo at Alexandria. She returned from thence with only three barrels of flour and two barrels of fish on board, besides the necessary stores for the passage; of which the Captain delivered a manifest on his arrival here.
I have the honor to be with great esteem   Sir, your most obedt & most hume servt
Jereh Olney Collr
Alexander Hamilton EsqrSecretary of the Treasury.
 